ORDER.
The petition of relator in the above entitled and numbered cause having been duly considered,
It is ordered, that the Honorable Frank Shea, Judge of the Criminal District Court, Parish of Orleans, Division “G”, set aside and vacate the order or ruling denying the Motion to Recuse entered on March 9, 1964, in the proceedings entitled State of Louisiana v. Reven St. Romaine, No. 182-330, on the docket of Section “G” of the Criminal District Court, Parish of Orleans, State of Louisiana.
It is further ordered, that the Honorable Frank Shea refer said application for his recusation to another judge of the Criminal District Court, Parish of Orleans, to try and determine whether or not he shall be recused, all within ten (10) days of the date hereof.
It is further ordered, that, in the event the respondent judge fails to comply with the aforesaid orders on or before March 20, 1964, a writ of • certiorari issue herein directing said judge to transmit to the Supreme Court of Louisiana the record or a certified copy of the record in the proceeding complained of by relator herein, and that said judge show cause in this Court on March 30, 1964, at 11:00 o’clock, a. m., why the motion for his recusation should not be referred to another judge of the Criminal District Court for the Parish of Orleans, for a hearing to determine whether respondent judge should be re-cused.
It is further ordered, that, in the meantime and until the further orders of this court, all proceedings against relator in said Criminal District Court, Parish of Orleans, shall be stayed and suspended.
Granted at New Orleans, Louisiana, March 10, 1964.
FRANK W. SUMMERS
Associate Justice.